Citation Nr: 0808844	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1964 to 
October 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

3.  The veteran does not suffer from PTSD as the result of a 
verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2003.  
The RO's August 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim. Therefore, any 
questions as to the appropriate disability rating and 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Columbus 
VA Medical Center (VAMC) are also included.  The appellant 
has not identified any additional records that should be 
obtained.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's PTSD claim, and the Board notes that the evidence 
of record does not warrant one. See 38 C.F.R. § 3.159(c)(4) 
(2007).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
unsubstantiated lay statements, that he experienced an in-
service stressor.  As the Board finds that a verified in-
service stressor has not been demonstrated, the veteran has 
not satisfied all the elements of McLendon; therefore, VA is 
not required to provide him with a VA examination in 
conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  

However, if, as in the present case, the veteran did not 
engage in combat, his alleged stressors must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement of "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor." Dizoglio v. Brown, 9 Vet App. 163 (1996).

The veteran contends that his military service exposed him to 
a number of traumatic events, and that such events led to the 
development of PTSD.  Through various statements, he has 
specifically asserted the following traumatic events occurred 
during service.  First, the veteran contends he was 
transported to Tan Son Nhut Air Base around October 20, 1966, 
for transport to the United States.  He states that that 
night, he was jolted awake by an explosion, and saw Vietcong 
soldiers running through his tent.  The veteran claims he was 
denied a weapon and sat awake all night afraid he was going 
to be killed.  The veteran asserts he was later informed the 
explosion was a result of a Viet Cong attack on an ammunition 
depot.  In subsequent statements, the veteran has claimed 
this incident occurred at Long Binh and Cam Ranh Bay.  
Second, the veteran claims that, while serving as a guard for 
an executive officer, he was in a helicopter taking heavy 
fire, and was forced to jump four to ten feet to the ground, 
at which time he ran towards a bunker, again while under 
heavy fire.  He also states that he believes he killed a 
child with his bare hands during this incident.  Third, the 
veteran claims he witnessed Korean ROC Marines throw 
prisoners from helicopters to the ground.  Finally, the 
veteran claims a veteran in his company climbed to the top of 
a sand dune with a loaded .45 caliber pistol, threatening to 
shoot himself or anyone who tried to stop him.  The veteran 
asserts he trained a rifle on the soldier until his sergeant 
was able to take the pistol away, at which time he took 
photographs and then sat on the ground, shaking. 

The veteran has been treated at the VAMC in Columbus, Ohio, 
since February 2002.  During this treatment, the veteran has 
recounted the stressors discussed above.  The veteran has 
been diagnosed by a licensed psychiatrist with PTSD due to 
the stressors outlined above.  See, e.g., July 2006 VA 
treatment summary.

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD conforming to the DSM-IV 
criteria.  Additionally, the above evidence demonstrates that 
his current PTSD symptoms are directly linked to the 
incidents described by the veteran in his statements.  As 
such, the Board finds that there is a competent nexus opinion 
of record.  The remaining element of the veteran's PTSD claim 
is credible supporting evidence that the claimed in-service 
stressor(s) occurred.  See 38 C.F.R. § 3.304(f).  With regard 
to this PTSD element, the evidence necessary to establish the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The veteran's personnel records reveal that he served on 
active duty from November 1964 to October 1966, serving in 
Vietnam with 870th Transportation Company from February 11, 
1966 to October 27, 1966.  Records also demonstrate that he 
was awarded the National Defence Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His military 
occupational specialty (MOS) was personnel specialist.  After 
careful review of the record, the Board finds that the 
evidence does not support a conclusion that the veteran 
engaged in combat with the enemy.

The Board again notes that if a veteran did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then lay testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
assertions must be corroborated by credible supporting 
evidence. See Cohen v. Brown, 10 Vet. App. 128 (1997); See 
also Moreau v. Brown, 9 Vet. App. 389 (1996).  Furthermore, 
the Court has held that the presence of a verifiable stressor 
is an essential prerequisite to support the diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

As discussed above, the veteran has asserted through written 
statements and a completed stressor questionnaire that he 
experienced several in-service stressors.  The Board will now 
address each claimed in-service stressor in turn.  

First, the veteran claims he was awaiting transport to the 
United States at Tan Son Nhut Air Base in October 1966 when 
an ammunition depot was attacked by the Vietcong, and he 
witnessed Vietcong soldiers running through his tent.  
Initially, the Board observes that the veteran's assertions 
regarding this incident have been inconsistent during the 
course of this appeal.  In this regard, in his November 2004 
notice of disagreement, the veteran stated this incident 
occurred at Long Binh, while in a December 2007 statement, he 
claimed this incident occurred at Cam Ranh Bay in March 1966.  
A review of the Chronology of Viet Cong/North Vietnamese Army 
attacks on Ten Primary USAF Operating Bases indicate that no 
attack occurred either at Tan Son Nhut in October 1966 or at 
Cam Ranh Bay in March 1966.  As such, the veteran's first 
stressor cannot be verified.

The veteran has also claimed to have served as a guard 
accompanying an executive officer when their helicopter came 
under heavy fired.  He claims they were forced to jump four 
to ten feet to the ground and run to a bunker.  He also 
claims he may have killed a child with his bare hands and 
also witnessed Korean ROC Marines throw prisoners from 
helicopters to the ground.  With regard to these claimed 
stressors, the Board again notes that the veteran's MOS was 
personnel specialist.  The veteran has offered no explanation 
or evidence as to his alleged service as a guard.  In 
addition, these alleged stressors are vague, general in 
nature and without sufficient detail to allow for 
verification.  Service department research units have made it 
clear that there must be some degree of specificity with 
regard to claimed stressors.  The Board concludes that no 
useful purpose would be served by any request for 
verification without more details from the veteran regarding 
these claimed stressors.  Therefore, these claimed stressors 
cannot serve as a basis for service connection for PTSD.

Finally, the veteran has claimed a soldier in his company 
threatened to kill himself and anyone who tried to stop him.  
During this incident, the veteran claims to have trained a 
rifle on the soldier while a sergeant attempted to take a 
pistol away from him  In support of his claim, the veteran 
has produced pictures dated August 1966 showing four men at a 
considerable distance walking down a sand dune.  He has also 
submitted records indicating Pvt. M.S., a member of the 
veteran's company, was court-martialed in June 1966 for 
assault and other crimes.

In evaluating claimed in-service stressors, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000).  In determining whether statements and evidence 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is 
not required to accept an appellant's uncorroborated account 
of his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

At critical issue in the instant case is the veteran's 
credibility.  In its review of the veteran's final claimed 
in-service stressor, the Board is mindful of prior 
inconsistencies in the veteran's statements (e.g., the 
location and date of an attack on an ammunition depot).  In 
addition, the Board observes that records submitted by the 
veteran in support of his claim indicate Pvt. M.S. was court-
martialed in June 1966 and subsequently confined in July 
1966.  The Board also notes that the photographs submitted by 
the veteran purportedly showing Pvt. M.S. being arrested and 
escorted down a sand dune after the claimed incident are 
dated August 1966, after he had been court-martialed and 
confined.  In addition, the individuals in the photographs 
are too distant from the point where the photograph appears 
to have been taken and on the far side of a group of tents.  
As such, the Board finds that the photographs do not support 
the assertion that the veteran was providing some type of 
security with his weapon.  As a fact-finding matter, the 
Board finds serious questions about the consistency, timing 
and accuracy of the veteran's account to raise serious 
credibility issues with his statements and assertions.

The Board concludes that VA has assisted the veteran in every 
way possible at this time.  The veteran's service personnel 
records and service medical records are included in the 
claims folder.  In addition, with regard to the claimed 
stressors involving the helicopter and Korean Marines, VA 
requested in an August 2003 letter to the veteran that he 
provide evidence substantiating his claims, but received only 
general information that could not be verified.  With regard 
to the claimed stressors involving an attack on an ammunition 
depot and an incident involving a fellow soldier, the Board 
has demonstrated that inconsistencies in the veteran's 
statements and facial implausibility render the veteran's 
assertions unverifiable.  

Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors took place, he is unable to 
meet one of the criteria necessary in order to establish 
entitlement to service connection for PTSD.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


